Citation Nr: 1506604	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  09-06 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1962 to August 1965 and from November 1965 to November 1968.    

This matter comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2012, the Board remanded the appeal to obtain VA examinations, to obtain any relevant Social Security Administration (SSA) records, VA treatment records, and private treatment records.  Those actions have been completed, and the issue has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's PTSD symptoms result in occupation and social impairment, with deficiencies in most areas.  

2.  The Veteran is unemployable due to his service-connected disabilities.  


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125, 4.130, Diagnostic Code (DC) 9411 (2014). 

2. The criteria for a TDIU have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  VA provided adequate notice in a letter sent to the Veteran in February 2008.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
      
The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as SSA disability records.  With regard to the Veteran's claim for an increased rating for PTSD, VA afforded the Veteran a relevant examination and opinion in February 2008 and October 2013.  Those opinions describe the Veteran's PTSD, take into consideration relevant history, and provide an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Also, since the Board is granting TDIU, there is no need to discuss whether the Veteran has received sufficient notice with regard to that claim, given that any error would be harmless.   

The Board also finds that there has been substantial compliance with the directives of the Board's February 2012 remand. See Stegall, supra.  As instructed by the February 2012 remand, the RO arranged for the Veteran to undergo a VA examination regarding his claim for an increased rating for PTSD as well as an examination to evaluate the severity of the Veteran's hearing loss.  Additionally, the Veteran's SSA records were obtained, as well as updated VA records.  

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

As to claims of entitlement to an increased evaluation, as opposed to a higher initial evaluation, "the relevant temporal focus . . . is on the evidence concerning the state of the disability from the period one year before the claim was filed until VA makes a final decision on the claim." Hart v. Mansfield, 21 Vet. App. 505, at 509 (2007).   This is because the effective date of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year of such date. 38 U.S.C.A. § 5110 (b) (2) (West 2014).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  This diagnostic code uses the general rating formula for mental disorders, which provides that a 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, DC 9411.

The maximum schedular rating of 100 percent is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, DC 9411.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (2012) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes]. 

In its February 2012 decision, the Board granted a disability rating of 70 percent but also remanded the matter to obtain treatment records that were created during the pendency of the appeal.  Therefore, the proper appeal period in the instant case ranges back to January 2008, when the Veteran initially filed his claim for an increased disability rating for PTSD.  

VA afforded the Veteran an examination for his PTSD in April 2008.  The Veteran alleged that he was doing fairly well until 2005, when things got "progressively worse." Since then, the Veteran had been confrontational and angry.  Because his symptoms had kept him from his job as a salesman, the Veteran's employment had been terminated.  

Upon examination, the Veteran's symptoms included nightly nightmares, poor energy level, low mood, hypervigilance, homicidal thoughts, avoidance, trouble sleeping, difficulty with making decisions, having no close friends and a distant relationship with his children.  The Veteran had presented alert and oriented, neatly groomed and casually dressed.  His speech was spontaneous, coherent, with normal rate, rhythm, and volume.  The Veteran was pleasant and cooperative to the examiner during the interview.  Eye contact was direct, there was no evidence of psychomotor retardation, and affect was euthymic and full-ranging.  Though he denied suicidal ideations, he admitted having occasional passive homicidal thoughts, though without plan or intent.  The Veteran denied hallucinations or delusions, but endorsed occasional paranoid ideations and déjà vu experiences.  Thought process was goal directed and rational, and though content was appropriate.  Attention was intact.  There was no evidence of gross memory loss.  

The examiner provided Axis I diagnoses of PTSD, chronic; and depressive disorder, not otherwise specified.  The Axis V GAF score was 52, which indicates moderate severity.  Accordingly, the examiner concluded that the Veteran's symptoms were in the moderate category and that these symptoms impacted the Veteran socially and occupationally.  

The Veteran's VA treatment records between April 2008 and October 2013 show that the Veteran attended multiple treatment sessions during that period.  Objective findings of the Veteran's symptoms include anxiety, nightmares, memory problems, serious affect, and feeling of guilt and pessimism.  The reports during this period revealed GAF scores between 45 and 60.  

In March 2012, the Veteran's clinical psychologist from the local VAMC submitted a summary of the Veteran's treatment for PTSD up until that point.  Citing that the Veteran had been in treatment for PTSD for at least ten years with intensive individual and group psychotherapy, with significant impairment in occupational, family, and social functioning, the psychologist opined that it was very unlikely that the Veteran would ever be able to return to employment.  

In October 2013, VA afforded the Veteran another examination to address the Veteran's claim for increased rating for PTSD.  The Veteran was casually dressed with good hygiene, appeared to be alert, cooperative, and well oriented.  His mood was euthymic with corresponding affect.  The Veteran reported trouble with sleeping and nightmares four to six times per week.  Hypervigilance was present, with the Veteran reporting that he felt uncomfortable with in crowds.  He admitted still sitting with his back against walls while in restaurants.  The Veteran further reported difficulty with short term memory.  Finally, the Veteran denied suicidal or homicidal ideation.  

Clinically observed symptoms were anxiety, chronic sleep impairment, and disturbances of motivation and mood.  The examiner concluded that the Veteran's symptoms were not so severe as to interfere with occupational and social functioning and found that the Veteran's PTSD reflected a GAF score of 60.  

Based on a thorough review of the evidence of record, the Board finds that a rating in excess of 70 percent for PTSD is not warranted.  The Veteran's symptoms included occupational and social impairment with deficiencies in most areas such as work, family relations, thinking and mood.  The reports in the February 2008 VA examination and the March 2012 summary of treatment and accompanying opinion from the VAMC psychologist, report symptoms that are consistent with the criteria of a 70 percent rating.  

The maximum schedular rating of 100 percent is not warranted in this case because there is not total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of the Veteran hurting himself or others, or intermittent inability to perform activities of daily living, disorientation to time or place, and memory loss.  While the Veteran did exhibit some symptoms of a 100 percent rating, i.e., some memory loss over the course of his treatment, and some homicidal ideation without plan, and occasional paranoid ideations at the time of his 2008 exam, overall his symptomatology did not rise to the level of severity contemplated by a 100 percent disability rating.  His symptoms were significant but did not equate to total social and occupational impairment, nor did they equate to the level of severity demonstrated by the symptoms of a 100 percent rating - persistent hallucinations and danger to self and others, inappropriate behavior, or disorientation to time or place. 

Because the Veteran's PTSD symptoms during this time period more closely approximate the criteria of a 70 percent rating, the Board finds that a rating higher than 70 percent for the time period on appeal is not warranted.  


II. Total Disability Rating Due to Individual Unemployability

 A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (2014). 

 The Veteran's occupational history includes employment in the car sales industry full-time until 2008.  The Veteran's educational history includes completion of high school.

Here, the Veteran meets the schedular criteria for a TDIU. He is service-connected for PTSD, now rated as 70 percent disabling, which alone meets the schedular criteria for a TDIU.

The only remaining issue is whether the Veteran is able to secure or follow a substantially gainful occupation as a result of service connected disabilities. The Board finds the January 2009 VA Vocational Rehabilitation and Employment denial of vocational services probative in this regard.  Specifically, the adjudicator found that the Veteran would not be able to succeed in a program of training or education or get a job in an occupation that matched the Veteran's skills, talents, and interests.  The adjudicator cited VA treatment notes that documented the Veteran receiving treatment for anger, essentially, PTSD.  Additionally, the Board finds the March 2012 letter from Dr. J.K.C. highly probative.  This physician addresses the nature of the Veteran's PTSD and the impact that it has on the Veteran's ability to secure or follow a substantially gainful employment.  Dr. J.K.C. concluded that it was "very unlikely that the Veteran would ever be able to return to work."  Last, the Board also finds persuasive that SSA has awarded the Veteran disability benefits due to his psychiatric conditions.  

Considering the foregoing, the Board finds that the Veteran is entitled to TDIU for the entire appeal period.

ORDER

Entitlement to a disability rating in excess of 70 percent for PTSD is denied.  

Entitlement to TDIU is granted for the entire appeal period.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


